Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/23/2021 has been entered. Claim 16 was added new. Claims 1-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant’s arguments, with respect to the drawing objections have been fully considered and are persuasive.  The examiner acknowledges Fig. 3 provides sufficient details necessary for the understanding of the subject matter sought to be patented. The drawing objections have been withdrawn. 
Applicant’s arguments, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The examiner acknowledges the cited prior arts do not teach at least one cable retained by at least one of the cable fastening elements. Specifically, the Han reference (U.S. Pre-Grant Publication No. 2010/0227112), used as the primary reference in the Non-Final Rejection, merely teaches a composite ply having hooks for uses such as hook and loop fasteners. It would not be obvious to one of ordinary skill in the art to incorporate a cable to a hook and loop composite ply structure as there is no motivation to do so. The 102 and 103 rejections have been withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because there is no motivation to combine the prior arts of record. 

(10; figure 3) with a carrier tape (lower substrate 12; figure 3), a plurality of cable fastening elements (24) which distributed along the length (L) are fixed on the carrier tape (as shown; figure 3), and a top layer (upper substrate 12) with a plurality of cutouts or incisions (fastener 24 extends through upper substrate 12, i.e., upper substrate forming a cutout or incisions to accommodate fastener 24; figure 3), wherein the cable fastening elements (24) are arranged between the top layer and carrier tape (portion of fastener 24 disposed between the upper substrate (top layer) and the lower substrate 12 (carrier tape); figure 3) in such a way that each cable fastening element at least in part projects out from the top layer from a corresponding cutout or incision (portions of fastener 24 extends out from the upper substrate 12; figure 3).
In another prior art, Akhtar et al. (U.S. Patent No. 9,920,739) teaches a wind turbine blade having a plurality of cable fasteners having at least one cable retained by the cable fastening elements. However Akhtar does not have all the features of the cable fastening elements. 
It would not be obvious to modify Akhtar to incorporate the structures of Han because Han merely teaches a composite ply having hooks for uses such as hook and loop fasteners as the hook and loop composite ply is not analogous to the cable fastening elements of Akhtar.

Claims 2-15 are also allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745